Oliver, Chief Judge:
This appeal for reappraisement relates to certain imitation pearls exported from Spain and entered at the port of New York.
The case has been submitted for decision without the introduction of any evidence. An examination of the official papers discloses nothing to disturb the values found by the appraiser which carry a statutory presumption of correctness (28 U.S.C. § 2633).
Accordingly, I hold that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value' for each of the items is the appraised value, as indicated in red ink on the consular invoice.
Judgment will be rendered accordingly.